Waties, J.
Even if a settlement were made by parties at this day, though different from the depreciation table, it would bind them. This is a liberal action, and the jury can do what appears to them to be equitable and conscientious. 'There are two questions. 1. Whether the depreciation table dees apply ; and I think it does not in this case. 2, Whether this was a fair and voluntary settlement; I think it was. The house appears to have been worth then, as well as now, the sum fixed by the arbitrators. Nothing appears to impeach the transaction,
Verdict for defendant,
See the case of M'Graw and wife v. Lowndes, vol. 2.